Exhibit 10.24

THE DOMTAR CORPORATION 2007

OMNIBUS INCENTIVE PLAN

SECTION 1. PURPOSE

The purposes of The Domtar Corporation 2007 Omnibus Incentive Plan (the “Plan”)
are to promote the interests of Domtar Corporation and its shareholders by
(i) attracting and retaining executive personnel and other key employees and
directors of outstanding ability; (ii) motivating executive personnel and other
key employees and directors by means of performance-related incentives, to
achieve longer-range performance goals; and (iii) enabling such individuals to
participate in the long-term growth and financial success of Domtar Corporation.

SECTION 2. DEFINITIONS

(a) Certain Definitions. Capitalized terms used herein without definition shall
have the respective meanings set forth below:

“Act” means the Securities Exchange Act of 1934, as amended.

“Adjustment Event” has the meaning given in Section 4(d).

“Affiliate” means, (i) for purposes of Incentive Stock Options, any corporation
that is a “parent corporation” (as defined in Section 424(e) of the Code) or a
“subsidiary corporation” (as defined in Section 424(e) of the Code) of the
Company, and (ii) for all other purposes, with respect to any person, any other
person that (directly or indirectly) is controlled by, controlling or under
common control with such person.

“Award” means any grant or award made pursuant to Sections 5 through 10
inclusive.

“Award Agreement” means an agreement between the Company and a Participant,
setting out the terms and conditions relating to an Award granted under the
Plan.

“Board of Directors” means the Board of Directors of the Company.

“Canadian Taxpayer” means a Participant liable to pay income taxes in Canada
pursuant to the receipt of an Award under the Plan.

“Cause” means (i) the willful failure by the Participant to perform
substantially his duties as an Employee of the Company or any Subsidiary (other
than due to physical or mental illness), (ii) the Participant’s engaging in
willful or serious misconduct that has caused or could reasonably be expected to
be injurious to the Company or any Subsidiary in any way, including, but not
limited to, by way of damage to their respective reputations or standings in
their respective industries, (iii) the Participant’s breach of fiduciary duty or
fraud with respect to the Company or any Affiliate of the Company, (iv) the
Participant’s having been indicted for or convicted of, or entered a plea of
guilty or nolo contendere to, a crime that constitutes a felony or (v) the
breach by the Participant of any written covenant or agreement with the Company
or any Subsidiary not to disclose or misuse any information pertaining to, or
misuse any property of, the Company or any Subsidiary or not to compete or
interfere with the company or any Subsidiary; (vi) violation of any written
policy, program or code of the Company or any Subsidiary or (vii) the commission
by the Participant of an act of fraud or embezzlement against the Company or any
of its Subsidiaries; provided that if a Participant is a party to an employment
or individual severance agreement with an Employer that defines the term “Cause”
then, with respect to any Award made to such Participant, “Cause” shall have the
meaning set forth in such employment or severance agreement. In addition, a
Participant’s service shall be deemed to have terminated for Cause if, after a
Participant’s service has



--------------------------------------------------------------------------------

terminated (for a reason other than Cause), facts and circumstances are
discovered that would have justified a termination for Cause.

“Change in Control” shall be deemed to have occurred if:

(i) any person (within the meaning of Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), including any group (within the
meaning of Rule 13d-5(b) under the Exchange Act), but excluding any of the
Company, any Subsidiary or any employee benefit plan sponsored or maintained by
the Company or any Subsidiary, acquires “beneficial ownership” (within the
meaning of Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined Voting Power
(as defined below) of the Company’s securities;

(ii) within any 12-month period, the persons who were directors of the Company
at the beginning of such period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Board or the board of directors of any
successor to the Company; provided, however, that any director elected to the
Board, or nominated for election, by a majority of the Incumbent Directors then
still in office shall be deemed to be an Incumbent Director for purposes of this
subclause (ii); or

(iii) upon the consummation of a merger, consolidation, share exchange,
division, sale or other disposition of all or substantially all of the assets of
the Company which has been approved by the shareholders of the Company (a
“Corporate Event”), and immediately following the consummation of which the
stockholders of the Company immediately prior to such Corporate Event do not
hold, directly or indirectly, a majority of the Voting Power of (x) in the case
of a merger or consolidation, the surviving or resulting corporation, (y) in the
case of a share exchange, the acquiring corporation or (z) in the case of a
division or a sale or other disposition of assets, each surviving, resulting or
acquiring corporation which, immediately following the relevant Corporate Event,
holds more than one-half of the gross fair market value of the consolidated
assets of the Company immediately prior to such Corporate Event;

provided, that if a Participant is a party to an employment or individual
severance agreement with an Employer that defines the term “Change in Control”
then, with respect to any Award made to such Participant, “Change in Control”
shall have the meaning set forth in such employment or severance agreement.

“Change in Control Price” means the highest price per share of Stock offered in
conjunction with any transaction resulting in a Change in Control (as determined
in good faith by the Committee if any part of the offered price is payable other
than in cash) or, in the case of a Change in Control occurring solely by reason
of a change in the composition of the Board, the highest Fair Market Value of
the Stock on any of the 30 trading days immediately preceding the date on which
a Change in Control occurs.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the Human Resources Committee of the Board or such other
committee of the Board as the Board shall designate from time to time,
consisting of two or more members, each of whom is an “independent” director
under New York Stock Exchange Listing requirements, a “Non-Employee Director”
within the meaning of Rule 16b-3, as promulgated under the Act, and an “outside
director” within the meaning of section 162(m) of the Code and the Treasury
Regulations promulgated thereunder.

“Company” means Domtar Corporation, a Delaware corporation, and any successor
thereto.

“Covered Employee” means any “covered employee” as defined in Section 162(m)(3)
of the Code.

“Deferred Share Unit” means a unit credited to a participant’s account in the
books of the Company under Section 9 that represents the right to receive cash
or Stock equal to the Fair Market Value of one share of Stock on settlement of
the account.

 

2



--------------------------------------------------------------------------------

“Designated Beneficiary” means the beneficiary designated by the Participant, in
a manner determined by the Committee, to receive amounts due the Participant in
the event of the Participant’s death. In the absence of an effective designation
by the Participant, Designated Beneficiary shall mean the Participant’s estate.

“Disability” means, unless another definition is incorporated into the
applicable Award Agreement, Disability as specified under the Company’s
long-term disability insurance policy and any other termination of a
Participant’s employment or service under such circumstances that the Committee
determines to qualify as a Disability for purposes of this Plan; provided, that
if a Participant is a party to an employment or individual severance agreement
with an Employer that defines the term “Disability” then, with respect to any
Award made to such Participant, “Disability” shall have the meaning set forth in
such agreement; provided, further, that in the case of any award subject to
Section 409A of the Code, Disability shall have the meaning set forth in
Section 409A of the Code.

“Dividend Equivalent” means the right, granted under Section 11 of the Plan, to
receive payments in cash or in shares of Stock, based on dividends with respect
to shares of Stock.

“Elective Deferred Share Unit” shall have the meaning set forth in Section 9(a).

“Eligible Director” means a member of the Board who is not an Employee.

“Effective Date” means the date, following adoption of this Plan by the Board of
Directors, on which this Plan is approved by a majority of the votes cast at a
duly constituted meeting of the shareholders of the Company.

“Employee” means any officer or employee of the Company or any Subsidiary (as
determined by the Committee in its sole discretion).

“Employer” means the Company and any Subsidiary, and, in the discretion of the
Committee, may also mean any business organization that is an Affiliate (i.e.,
an Affiliate corporation at least 20% of whose outstanding voting securities are
owned by the Company and its Subsidiaries).

“Executive Officer” means any “officer” within the meaning of Rule 16(a)-1(f)
promulgated under the Act or any Covered Employee.

“Fair Market Value” means, on any date, the closing price of the Stock as
reported on the consolidated tape of the New York Stock Exchange (or on such
other recognized quotation system on which the trading prices of the Stock are
quoted at the relevant time) on such date. In the event that there are no Stock
transactions reported on such tape (or such other system) on such date, Fair
Market Value shall mean the closing price on the immediately preceding date on
which Stock transactions were so reported.

“Freestanding SAR” means a stock appreciation right granted independently of any
Options.

“Incentive Stock Option” means a stock option granted under Section 7 of the
Plan that is designated as an Incentive Stock Option that is intended to meet
the requirements of Section 422 of the Code.

“New Employer” means, after a Change in Control, a Participant’s employer, or
any direct or indirect parent or any direct or indirect majority-owned
subsidiary of such employer.

“Non-statutory Stock Option” means a stock option granted under Section 7 of the
Plan that is not intended to be an Incentive Stock Option.

“Non-U.S. Award” has the meaning given in Section 3(f).

 

3



--------------------------------------------------------------------------------

“Option” means an Incentive Stock Option or a Non-statutory Stock Option.

“Participant” means an Employee or Eligible Director who is selected by the
Committee to receive an Award under the Plan.

“Performance Award” means Performance Shares, Performance Units and all other
Awards that vest (in whole or in part) upon the achievement of specified
Performance Goals.

“Performance Cycle” means the period of time selected by the Committee during
which performance is measured for the purpose of determining the extent to which
a Performance Award has been earned or vested.

“Performance Goals” means the objectives established by the Committee for a
Performance Cycle pursuant to Section 5(c) for the purpose of determining the
extent to which a Performance Award has been earned or vested.

“Performance Share” means an Award granted pursuant to Section 5 of the Plan of
a contractual right to receive a share of Stock (or the cash equivalent thereof)
upon the achievement, in whole or in part, of the applicable Performance Goals.

“Performance Unit” means a dollar denominated unit (or a unit denominated in the
Participant’s local currency) granted pursuant to Section 5 of the Plan, payable
upon the achievement, in whole or in part, of the applicable Performance Goals.

“Restriction Period” means the period of time selected by the Committee during
which a grant of Restricted Stock, Restricted Stock Units and Deferred Share
Units, as the case may be, is subject to forfeiture and/or restrictions on
transfer pursuant to the terms of the Plan.

“Restricted Stock” means shares of Stock contingently granted to a Participant
under Section 6 of the Plan.

“Restricted Stock Unit” means a stock denominated unit contingently awarded
under Section 6 of the Plan.

“Retirement” means, unless another definition is incorporated into the
applicable Award Agreement, a termination of the Participant’s employment or
service at or after the Participant reaches age 65 or the Participant reaches
age 55 with at least 10 years of service; provided that if a Participant is a
party to an employment or individual severance agreement with an Employer that
defines the term “Retirement” then, with respect to any Award made to such
Participant, “Retirement” shall have the meaning set forth in such employment or
severance agreement.

“Section 409A of the Code” Section 409A of the Code and the applicable rules,
regulations and guidance promulgated thereunder.

“Service” means, with respect to Employees, continued employment with the
Company and its Subsidiaries or, with respect to Eligible Directors, service on
the Board of Directors.

“Service Award” means an Award that vests solely based on the passage of time or
continued Service over a fixed period of time.

“Specified Award” means an Award of non-qualified deferred compensation within
the meaning of and that is subject to Section 409A of the Code.

“Specified Change in Control” means (i) a Corporate Event in which the
stockholders of the Company immediately prior to such Corporate Event do not
hold, directly or indirectly, at least 25% of the Voting Power

 

4



--------------------------------------------------------------------------------

of (x) in the case of a merger or consolidation, the surviving or resulting
corporation, (y) in the case of a share exchange, the acquiring corporation or
(z) in the case of a division or a sale or other disposition of assets, the
surviving, resulting or acquiring corporations which, immediately following the
relevant Corporate Event, hold more than one-half of the gross fair market value
of the consolidated assets of the Company immediately prior to such Corporate
Event; or (ii) the direct or indirect acquisition by any person (within the
meaning of Section 3(a)(9) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), including any group (within the meaning of Rule 13d-5(b)
under the Exchange Act), but excluding any of the Company, any Subsidiary or any
employee benefit plan sponsored or maintained by the Company or any Subsidiary,
of “beneficial ownership” (within the meaning of Rule 13d-3 under the Exchange
Act) of securities of the Company representing 75% or more of the combined
Voting Power of the Company’s securities; in each case which is (x) a Change in
Control and (y) a “change in control” within the meaning of Section 409A of the
Code.

“Specified Employee” means (i) if the Company has not adopted a specified
employee policy, any Participant qualifying, on the date of such Participant’s
Termination of Service, as a “specified employee” as defined in Section 409A of
the Code and (ii) if the Company has in place a specified employee policy, any
Participant qualifying as a “specified employee” under such policy as in effect
on the date of such Participant’s Termination of Service.

“Stock” means the common stock of the Company, par value $0.01 per share.

“Stock Appreciation Right” or “SAR” means the right to receive a payment from
the Company in cash and/or shares of Stock equal to the product of (i) the
excess, if any, of the Fair Market Value of one share of Stock on the exercise
date over a specified price fixed by the Committee on the grant date, multiplied
by (ii) a stated number of shares of Stock.

“Subplan” has the meaning given in Section 3(f).

“Subsidiary” means any business entity in which the Company owns, directly or
indirectly, fifty percent (50%) or more of the total combined voting power of
all classes of stock entitled to vote, and any other business organization,
regardless of form, in which the Company possesses, directly or indirectly, 50%
or more of the total combined equity interests in such organization.

“Termination for Business Reasons” means (i) termination of a Participant’s
employment or service by the Participant’s Employer or New Employer due to the
fact that (x) the Employer or New Employer has ceased or intends to cease (A) to
carry on the business or function for the purpose of which the Participant was
employed or otherwise provided services, or (B) to carry on that business or
function in the place the Participant was employed or otherwise provided
services or (y) the requirements of that business (A) for employees to carry out
work of a particular kind, or (B) to carry out the work in the place where the
Participant was employed or otherwise provided services, have ceased or
diminished or are expected to cease or diminish, and, in each case, which is
beyond the Participant’s control (other than a termination for Cause or by
reason of death, Retirement or Disability); (ii) termination of employment or
service by the Participant as a result of (x) the Employer or New Employer
requiring the Participant to work in an office which is more than 75 miles from
the location of the Employer’s current principal executive office or the
location where the Participant is employed or otherwise provides services
immediately prior to such termination (subject to such reasonable travel as the
performance of Participant’s duties and the business of the Employer may
require), or (y) a material diminution in Participant’s compensation or duties;
or (iii) in the case of a Participant who is a non-employee director, a
termination of such Participant’s service as a director of the Company or any
successor entity thereto by the Company or any successor entity thereto (other
than a termination by reason of death, Retirement or Disability) in connection
with a Change in Control.

“Termination of Service” means with respect to an Eligible Director, the date
upon which such Eligible Director ceases to be a member of the Board and, with
respect to an Employee, the date the Participant ceases to

 

5



--------------------------------------------------------------------------------

be an Employee, including, with respect to the provisions of Section 9
applicable to a Canadian Taxpayer, due to a Termination for Business Reasons;
provided, that, with respect to any Specified Award, Termination of Service
shall mean “separation from service”, as defined in Section 409A of the Code and
the rules, regulations and guidance promulgated thereunder.

“Voting Power” when used in the definition of Change in Control shall mean such
specified number of the Voting Securities as shall enable the holders thereof to
cast such percentage of all the votes which could be cast in an annual election
of directors and “Voting Securities” shall mean all securities of a company
entitling the holders thereof to vote in an annual election of directors.

(b) Gender and Number. Except when otherwise indicated by the context, words in
the masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.

SECTION 3. POWERS OF THE COMMITTEE

(a) Eligibility. Each Employee (including any officer of the Company) and
Eligible Director who, in the opinion of the Committee, has the capacity to
contribute to the successful performance of the Company, is eligible to be a
Participant in the Plan.

(b) Power to Grant and Establish Terms of Awards. The Committee shall have the
discretionary authority, subject to the terms of the Plan, to determine the
Employees and Eligible Directors, if any, to whom Awards shall be granted, the
type or types of Awards to be granted, and the terms and conditions of any and
all Awards including, without limitation, the number of shares of Stock subject
to an Award, the time or times at which Awards shall be granted, and the terms
and conditions of applicable Award Agreements. The Committee may establish
different terms and conditions for different types of Awards, for different
Participants receiving the same type of Award, and for the same Participant for
each type of Award such Participant may receive, whether or not granted at the
same or different times.

(c) Administration. The Plan shall be administered by the Committee. The
Committee shall have sole and complete authority and discretion to adopt, alter
and repeal such administrative rules, guidelines and practices governing the
operation of the Plan as it shall from time to time deem advisable, and to
interpret the terms and provisions of the Plan. The Committee’s decisions
(including any failure to make decisions) shall be binding upon all persons,
including the Company, shareholders, Employers and each Employee, Director,
Participant or Designated Beneficiary, and shall be given deference in any
proceeding with respect thereto.

(d) Delegation by the Committee. The Committee may delegate to the Chief
Executive Officer of the Company the power and authority to make Awards to
Participants who are not “insiders” subject to Section 16(b) of the Act,
pursuant to such conditions and limitations as the Committee may establish. The
Committee may also appoint agents (who may be officers or employees of the
Company) to assist in the administration of the Plan and may grant authority to
such persons to execute agreements, including Award Agreements, or other
documents on its behalf. All expenses incurred in the administration of the
Plan, including, without limitation, for the engagement of any counsel,
consultant or agent, shall be paid by the Company.

(e) Restrictive Covenants and Other Conditions. Without limiting the generality
of the foregoing, the Committee may condition the grant of any Award under the
Plan upon the Participant to whom such Award would be granted agreeing in
writing to certain conditions (such as restrictions on the ability to transfer
the underlying shares of Stock) or covenants in favor of the Company and/or one
or more Affiliates thereof (including, without limitation, covenants not to
compete, not to solicit employees and customers and not to disclose confidential
information, that may have effect following the Termination of Service and after
the Stock subject to the Award has been transferred to the Participant),
including, without limitation, the requirement that the Participant disgorge any
profit, gain or other benefit received in respect of the Award prior to any
breach of any such covenant.

 

6



--------------------------------------------------------------------------------

(f) Participants Based Outside the United States. To conform with the provisions
of local laws and regulations, or with local compensation practices and
policies, in foreign countries in which the Company or any of its Subsidiaries
or Affiliates operate, but subject to the limitations set forth herein regarding
the maximum number of shares issuable hereunder and the maximum award to any
single Participant, the Committee may (i) modify the terms and conditions of
Awards granted to Participants employed outside the United States (“Non-US
Awards”), (ii) establish subplans with modified exercise procedures and such
other modifications as may be necessary or advisable under the circumstances
(“Subplans”), and (iii) take any action which it deems advisable to obtain,
comply with or otherwise reflect any necessary governmental regulatory
procedures, exemptions or approvals with respect to the Plan. The Committee’s
decision to grant Non-US Awards or to establish Subplans is entirely voluntary,
and at the complete discretion of the Committee. The Committee may amend, modify
or terminate any Subplans at any time, and such amendment, modification or
termination may be made without prior notice to the Participants. The Company,
Subsidiaries, Affiliates and members of the Committee shall not incur any
liability of any kind to any Participant as a result of any change, amendment or
termination of any Subplan at any time. The benefits and rights provided under
any Subplan or by any Non-US Award (i) are wholly discretionary and, although
provided by either the Company, a Subsidiary or Affiliate, do not constitute
regular or periodic payments and (ii) are not to be considered part of the
Participant’s salary or compensation under the Participant’s employment with the
Participant’s local employer for purposes of calculating any severance,
resignation, redundancy or other end of service payments, vacation, bonuses,
long-term service awards, indemnification, pension or retirement benefits, or
any other payments, benefits or rights of any kind. If a Subplan is terminated,
the Committee may direct the payment of Non-US Awards (or direct the deferral of
payments whose amount shall be determined) prior to the dates on which payments
would otherwise have been made, and, in the Committee’s discretion, such
payments may be made in a lump sum or in installments.

SECTION 4. MAXIMUM AMOUNT AVAILABLE FOR AWARDS

(a) Number. Subject in all cases to the provisions of this Section 4, the
maximum number of shares of Stock that are available for Awards shall be
20,000,000 shares of Stock. Notwithstanding the provisions of Section 4(b), the
maximum number of shares of Stock that may be issued in respect of Incentive
Stock Options shall not exceed 20,000,000 shares and the maximum number of
shares of Stock that may be issued in respect of Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units and Deferred Share Units
shall not exceed 10,000,000 shares. Shares of Stock may be made available from
Stock held in treasury or authorized but unissued shares of the Company not
reserved for any other purpose.

(b) Canceled, Terminated, or Forfeited Awards, etc. Any shares of Stock subject
to an Award which for any reason expires without having been exercised, is
canceled or terminated or otherwise is settled without the issuance of any Stock
shall again be available for grant under the Plan. In applying the immediately
preceding sentence, if (i) shares of Stock otherwise issuable or issued in
respect of, or as part of, any Award are withheld to exercise outstanding
Options or other Awards or to cover applicable taxes or (ii) shares of Stock
(other than shares tendered more than ten years after the Effective Date) are
tendered to exercise outstanding Options or other Awards or to cover applicable
taxes, such shares shall not be treated as having been issued under the Plan. If
a Stock Appreciation Right is granted in tandem with an Option so that only one
may be exercised with the other being surrendered in such exercise in accordance
with Section 8(b), the number of shares subject to the tandem Option and Stock
Appreciation Right shall only be taken into account once (and not as to both
awards). Shares of Stock subject to Awards that are assumed, converted or
substituted pursuant to an Adjustment Event will not further reduce the maximum
limitation set forth in Section 4(a).

(c) Individual Award Limitations. Subject to Sections 4(b) and 4(d), the
following individual Award limits shall apply:

(i) No Participant may receive the right to more than 1,000,000 Performance
Shares, shares of performance-based Restricted Stock and Restricted Stock Units
and performance-based Deferred Share Units under the Plan in any one year.

 

7



--------------------------------------------------------------------------------

(ii) No Participant may receive the right to Performance Units under the Plan in
any one year with a value of more than $10 million (or the equivalent of such
amount denominated in the Participant’s local currency).

(iii) No Participant may receive Options, SARs or any other Award based solely
on the increase in value of Stock on more than 2,000,000 shares of Stock under
the Plan in any one year.

(iv) The aggregate Fair Market Value of the shares with respect to which
Incentive Stock Options are exercisable for the first time by a Participant
during any calendar year shall not exceed $100,000.

(d) Adjustment in Capitalization. The number and kind of shares of Stock
available for issuance under the Plan and the number, class, exercise price,
Performance Goals or other terms of any outstanding Award shall be adjusted by
the Board to reflect any extraordinary dividend, stock dividend, stock split or
share combination or any recapitalization, business combination, merger,
consolidation, spin-off, exchange of shares, liquidation or dissolution of the
Company or other similar transaction affecting the Stock (any such transaction
or event, an “Adjustment Event”) in such manner as it determines in its sole
discretion.

(e) Prohibition Against Repricing. Except to the extent (i) approved in advance
by holders of a majority of the shares of the Company entitled to vote generally
in the election of directors or (ii) as a result of any Adjustment Event, the
Committee shall not have the power or authority to reduce, whether through
amendment or otherwise, the exercise price of any outstanding Option or base
price of any outstanding Stock Appreciation Right or to grant any new Award, or
make any cash payment, in substitution for or upon the cancellation of Options
or Stock Appreciation Rights previously granted.

SECTION 5. PERFORMANCE SHARES AND PERFORMANCE UNITS

(a) Generally. The Committee shall have the authority to determine the
Participants who shall receive Performance Shares and Performance Units, the
number of Performance Shares and the number and value of Performance Units each
Participant receives for each or any Performance Cycle, and the Performance
Goals applicable in respect of such Performance Shares and Performance Units for
each Performance Cycle. Any adjustments to such Performance Goals shall be
approved by the Committee. The Committee shall determine the duration of each
Performance Cycle (the duration of Performance Cycles may differ from each
other), and there may be more than one Performance Cycle in existence at any one
time. Unless otherwise determined by the Committee, the Performance Cycle for
Performance Shares and Performance Units shall be three years. Performance
Shares and Performance Units shall be evidenced by an Award Agreement that shall
specify the number of Performance Shares and the number and value of Performance
Units awarded to the Participant, the Performance Goals applicable thereto, and
such other terms and conditions not inconsistent with the Plan as the Committee
shall determine. No shares of Stock will be issued at the time an Award of
Performance Shares is made, and the Company shall not be required to set aside a
fund for the payment of Performance Shares or Performance Units.

(b) Earned Performance Shares and Performance Units. Performance Shares and
Performance Units shall become earned, in whole or in part, based upon the
attainment of specified Performance Goals or the occurrence of any event or
events, including a Change in Control, as the Committee shall determine, either
at or after the grant date. In addition to the achievement of the specified
Performance Goals, the Committee may, at the grant date, condition payment of
Performance Shares and Performance Units on such conditions as the Committee
shall specify. The Committee may also require the completion of a minimum period
of service (in addition to the achievement of any applicable Performance Goals)
as a condition to the vesting of any Performance Share or Performance Unit
Award.

(c) Performance Goals. At the discretion of the Committee, Performance Goals may
be based on the total return to the Company’s shareholders, inclusive of
dividends paid, during the applicable Performance Cycle

 

8



--------------------------------------------------------------------------------

(determined either in absolute terms or relative to the performance of one or
more similarly situated companies or a published index covering the performance
of a number of companies), or upon the relative or comparative attainment of one
or more of the following criteria, whether in absolute terms or relative to the
performance of one or more similarly situated companies or a published index
covering the performance of a number of companies: operating earnings, net
earnings, income, earnings before interest and taxes, earnings before interest,
taxes, depreciation and amortization, return on the Company’s assets, increase
in the Company’s earnings or earnings per share, revenue growth, share price
performance, return on invested capital, operating income, pre- or post-tax,
income, net income, economic value added, cash flow, improvement in or
attainment of expense levels, improvement in or attainment of working capital
levels, return on equity, debt reduction, gross profit, market share, cost
reductions, workplace safety goals, workforce satisfaction and diversity goals,
employee retention, completion of key projects, strategic plan development and
implementation and achievement of synergy targets, and, in the case of persons
who are not Executive Officers, such other criteria as may be determined by the
Committee. Performance Goals may be established on a Company-wide basis or with
respect to one or more business units, divisions, Subsidiaries, or products.
When establishing Performance Goals for a Performance Cycle, the Committee may
exclude any or all “extraordinary items” as determined under U.S. generally
accepted accounting principles and as identified in the financial statements,
notes to the financial statements or management’s discussion and analysis in the
annual report, including, without limitation, the charges or costs associated
with restructurings of the Company or any Employer, discontinued operations,
extraordinary items, capital gains and losses, dividends, share repurchase,
other unusual or non-recurring items, and the cumulative effects of accounting
changes. Except in the case of Awards to Executive Officers intended to be
“other performance-based compensation” under Section 162(m)(4) of the Code, the
Committee may also adjust the Performance Goals for any Performance Cycle as it
deems equitable in recognition of unusual or non-recurring events affecting the
Company, changes in applicable tax laws or accounting principles, or such other
factors as the Committee may determine (including, without limitation, any
adjustments that would result in the Company paying non-deductible compensation
to a Participant).

(d) Special Rule for Performance Goals. If, at the time of grant, the Committee
intends a Performance Share Award, Performance Unit or other Performance Award
to qualify as “other performance based compensation” within the meaning of
Section 162(m)(4) of the Code, the Committee must establish Performance Goals
for the applicable Performance Cycle no later than the 90th day after the
Performance Cycle begins (or by such other date as may be required under
Section 162(m) of the Code) but not later than the date on which 25% of the
performance period has lapsed.

(e) Negative Discretion. Notwithstanding anything in this Section 5 to the
contrary, the Committee shall have the right, in its absolute discretion, (i) to
reduce or eliminate the amount otherwise payable to any Participant under
Section 5(h) based on individual performance or any other factors that the
Committee, in its discretion, shall deem appropriate and (ii) to establish rules
or procedures that have the effect of limiting the amount payable to each
Participant to an amount that is less than the maximum amount otherwise
authorized.

(f) Affirmative Discretion. Notwithstanding any other provision in the Plan to
the contrary, (including, without limitation, the maximum amounts payable under
Section 4(c)), but subject to the maximum number of shares available for
issuance under Section 4(a) of the Plan, (i) the Committee shall have the right,
in its discretion, to grant a bonus in cash, in shares of Stock or in any
combination thereof, to any Participant who is not a Covered Employee for the
year in which the amount paid would ordinarily be deductible by the Company for
federal income tax purposes in an amount up to the maximum bonus payable, based
on individual performance or any other criteria that the Committee deems
appropriate and (ii) in connection with the hiring of any person who is or
becomes a Covered Employee, the Committee may provide for a minimum bonus amount
in any Performance Period, regardless of whether performance objectives are
attained.

(g) Certification of Attainment of Performance Goals. As soon as practicable
after the end of a Performance Cycle and prior to any payment or vesting in
respect of such Performance Cycle, the Committee shall certify in writing the
number of Performance Shares or other Performance Awards and the number and
value of

 

9



--------------------------------------------------------------------------------

Performance Units which have been earned or vested on the basis of performance
in relation to the established Performance Goals.

(h) Payment of Awards. Payment or delivery of Stock with respect to earned
Performance Shares and earned Performance Units shall be distributed to the
Participant or, if the Participant has died, to the Participant’s Designated
Beneficiary, as soon as practicable after the expiration of the Performance
Cycle and the Committee’s certification under paragraph 5(g) above, provided
that payment or delivery of Stock with respect to earned Performance Shares and
earned Performance Units shall not be distributed to a Participant until any
other conditions on payment of such Awards established by the Committee have
been satisfied. The Committee shall determine whether earned Performance Shares
and the value of earned Performance Units are to be distributed in the form of
cash, shares of Stock or in a combination thereof, with the value or number of
shares payable to be determined based on the Fair Market Value of the Stock on
the date of the Committee’s certification under paragraph 5(g) above. The
Committee shall have the right to impose whatever conditions it deems
appropriate with respect to the award or delivery of shares of Stock, including
conditioning the vesting of such shares on the performance of additional
service.

(i) Newly Eligible Participants. Notwithstanding anything in this Section 5 to
the contrary, the Committee shall be entitled to make such rules, determinations
and adjustments as it deems appropriate with respect to any Participant who
becomes eligible to receive Performance Shares, Performance Units or other
Performance Awards after the commencement of a Performance Cycle.

SECTION 6. RESTRICTED STOCK AND RESTRICTED STOCK UNITS

(a) Grant. Restricted Stock and Restricted Stock Units may be granted to
Participants at such time or times as shall be determined by the Committee. The
grant date of any Restricted Stock or Restricted Stock Units under the Plan will
be the date on which such Restricted Stock or Restricted Stock Units are awarded
by the Committee, or on such other date as the Committee shall determine.
Restricted Stock and Restricted Stock Units shall be evidenced by an Award
Agreement that shall specify (i) the number of shares of Restricted Stock and
the number of Restricted Stock Units to be granted to each Participant, (ii) the
Restriction Period(s) and (iii) such other terms and conditions, including
rights to dividends or Dividend Equivalents, not inconsistent with the Plan as
the Committee shall determine, including customary representations, warranties
and covenants with respect to securities law matters. Grants of Restricted Stock
shall be evidenced by a bookkeeping entry in the Company’s records (or by such
other reasonable method as the Company shall determine from time to time). No
shares of Stock will be issued at the time an Award of Restricted Stock Units is
made and the Company shall not be required to set aside a fund for the payment
of any such Awards.

(b) Vesting. Restricted Stock and Restricted Stock Units granted to Participants
under the Plan shall be subject to a Restriction Period. Except as otherwise
determined by the Committee at or after grant, and subject to the Participant’s
continued employment or service with his or her Employer on such date, the
Restriction Period with respect to Restricted Stock and Restricted Stock Units
that vest solely based on the passage of time shall lapse in four approximately
equal installments on the first through fourth anniversaries of the grant date
and the Restriction Period with respect to performance-based Restricted Stock
and Restricted Stock Units shall lapse, to the extent performance goals have
been achieved, three years after the grant date, in each case in accordance with
the schedule provided in Participant’s restricted stock agreement. The
Restriction Period may lapse with respect to portions of Restricted Stock and
Restricted Stock Units on a pro rata basis, or it may lapse at one time with
respect to all Restricted Stock and Restricted Stock Units in an Award. The
Restriction Period shall also lapse, in whole or in part, upon the occurrence of
any event or events, including a Change in Control, specified in the Plan, or
specified by the Committee, in its discretion, either at or after the grant date
of the applicable Award. In its discretion, the Committee may also establish
performance-based vesting conditions with respect to Awards of Restricted Stock
and Restricted Stock Units (in lieu of, or in addition to, time-based vesting)
based on one or more of the Performance Goals listed in Section 5(c); provided
that any Award of Restricted Stock or Restricted

 

10



--------------------------------------------------------------------------------

Stock Units made to any Executive Officer that is intended to qualify as “other
performance based compensation” under Section 162(m) of the Code shall be
subject to the same restrictions and limitations applicable to Awards of
Performance Shares and Performance Units under Sections 5(d) and 5(g), during a
Performance Cycle selected by the Committee. In no case shall the vesting
periods applicable to a Participant who is a Canadian Taxpayer exceed the
restricted period under the Income Tax Act (Canada).

(c) Settlement of Restricted Stock and Restricted Stock Units. At the expiration
of the Restriction Period for any Restricted Stock Awards, the Company shall
remove the restrictions applicable to the bookkeeping entry evidencing the
Restricted Stock Awards, and shall, upon request, deliver the stock certificates
evidencing such Restricted Stock Awards to the Participant or the Participant’s
legal representative (or otherwise evidence the issuance of such shares free of
any restrictions imposed under the Plan). At the expiration of the Restriction
Period for any Restricted Stock Units, for each such Restricted Stock Unit, the
Participant shall receive, in the Committee’s discretion, (i) a cash payment
equal to the Fair Market Value of one share of Stock as of such payment date,
(ii) one share of Stock or (iii) any combination of cash and shares of Stock.

SECTION 7. STOCK OPTIONS

(a) Grant. Options may be granted to Participants at such time or times as shall
be determined by the Committee. Except as otherwise provided herein, the
Committee shall have complete discretion in determining the number of Options,
if any, to be granted to a Participant. The grant date of an Option under the
Plan will be the date on which the Option is awarded by the Committee, or such
other date as the Committee shall determine in its sole discretion. Each Option
shall be evidenced by an Award Agreement that shall specify the exercise price,
the duration of the Option, the number of shares of Stock to which the Option
pertains, the conditions upon which the Option or any portion thereof shall
become vested or exercisable and such other terms and conditions not
inconsistent with the Plan as the Committee shall determine, including customary
representations, warranties and covenants with respect to securities law
matters.

(b) Exercise Price. The Committee shall establish the exercise price at the time
each Option is granted, which price shall not be less than 100% of the Fair
Market Value of the Stock on the date of grant. Notwithstanding the foregoing,
if an Incentive Stock Option is granted to an Employee who, at the time of
grant, owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or any Affiliate thereof, the exercise price
shall be at least 110% of the Fair Market Value of the Stock on the grant date.

(c) Vesting and Exercisability. Except as otherwise determined by the Committee
at or after grant, and subject to the Participant’s continued employment or
service with his or her Employer on such date, each Option awarded to a
Participant under the Plan shall become vested and exercisable in accordance
with the vesting schedule provided in the Participant’s option agreement, but in
no event later than ten years from the date of grant. Options awarded under the
Plan may vest either on a cliff-vesting or a pro rata basis. Unless otherwise
determined by the Committee and specified in the Award Agreement evidencing the
grant of Options, each Option shall become vested and exercisable in four
approximately equal installments on the first four anniversaries of the date of
grant. Options may also become exercisable, in whole or in part, upon the
occurrence of any event or events, including a Change in Control, specified in
the Plan, or specified by the Committee, in its discretion, either at or after
the grant date of the applicable Option. In its discretion, the Committee may
also establish performance conditions (in lieu of, or in addition to, time-based
vesting) with respect to the exercisability of any Option. No Option shall be
exercisable on or after the tenth anniversary of its grant date. The Committee
may impose such conditions with respect to the exercise of Options, including
without limitation, any relating to the application of federal or state
securities laws, as it may deem necessary or advisable.

(d) Payment. No Stock shall be delivered pursuant to any exercise of an Option
until payment in full of the exercise price therefor is received by the Company.
Such payment may be made (i) in cash or its equivalent,

 

11



--------------------------------------------------------------------------------

(ii) by exchanging shares of Stock owned by the optionee for at least six months
(or for such greater or lesser period as the Committee may determine from time
to time) and which are not the subject of any pledge or other security interest,
(iii) by a combination of the foregoing, provided that the combined value of all
cash and cash equivalents and the Fair Market Value of any such Stock so
tendered to the Company, valued as of the date of such tender, is at least equal
to such exercise price, (iv) to the extent permitted by the Committee, through
an arrangement with a broker approved by the Company (or through an arrangement
directly with the Company) whereby payment of the exercise price is accomplished
with the proceeds of the sale of Stock or (v) to the extent permitted by the
Committee, through net settlement in Stock. The Company may not make a loan to a
Participant to facilitate such Participant’s exercise of any of his or her
Options or payment of taxes.

(e) Incentive Stock Option Status. Notwithstanding anything in this Plan to the
contrary, no term of this Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code.

SECTION 8. STOCK APPRECIATION RIGHTS

(a) Grant. Stock Appreciation Rights may be granted to Participants at such time
or times as shall be determined by the Committee. Stock Appreciation Rights may
be granted in tandem with Options which, unless otherwise determined by the
Committee at or after the grant date, shall have substantially similar terms and
conditions to such Options to the extent applicable, or may be granted on a
freestanding basis, not related to any Option. The grant date of any Stock
Appreciation Right under the Plan will be the date on which the Stock
Appreciation Right is awarded by the Committee or such other future date as the
Committee shall determine in its sole discretion. No Stock Appreciation Right
shall be exercisable on or after the tenth anniversary of its grant date. Stock
Appreciation Rights shall be evidenced by an Award Agreement, whether as part of
the Award Agreement governing the terms of the Options, if any, to which such
Stock Appreciation Right relates or pursuant to a separate Award Agreement with
respect to freestanding Stock Appreciation Rights, in each case containing such
provisions not inconsistent with the Plan as the Committee shall determine,
including customary representations, warranties and covenants with respect to
securities law matters.

(b) Vesting and Exercisability. Except as otherwise determined by the Committee
at or after grant, and subject to the Participant’s continued employment or
service with his or her Employer on such date, each Stock Appreciation Right
awarded to a Participant under the Plan shall become vested and exercisable in
accordance with the vesting schedule provided in the Participant’s Award
Agreement, but in no event later than ten years from the date of grant. Stock
Appreciation Rights awarded under the Plan may vest either on a cliff-vesting or
a pro rata basis. Unless otherwise determined by the Committee and specified in
the Award Agreement evidencing the grant of Freestanding SARs, each Freestanding
SAR shall become vested and exercisable in four approximately equal installments
on the first four anniversaries of the date of grant. Stock Appreciation Rights
granted in tandem with an Option shall become vested and exercisable on the same
date or dates as the Options with which such Stock Appreciation Rights are
associated vest and become exercisable. Stock Appreciation Rights may also
become exercisable, in whole or in part, upon the occurrence of any event or
events, including a Change in Control, as specified in the Plan, or specified by
the Committee, in its discretion, either at or after the grant date of the
applicable Stock Appreciation Right. In its discretion, the Committee may also
establish performance conditions (in lieu of, or in addition to, time-based
vesting) with respect to the exercisability of any Stock Appreciation Rights. No
Stock Appreciation Rights shall be exercisable on or after the tenth anniversary
of their grant date. The Committee may impose such conditions with respect to
the exercise of Stock Appreciation Rights, including without limitation, any
relating to the application of federal or state securities laws, as it may deem
necessary or advisable. Stock Appreciation Rights that are granted in tandem
with an Option may only be exercised upon the surrender of the right to exercise
such Option for an equivalent number of shares of Stock, and may be exercised
only with respect to the shares of Stock for which the related Option is then
exercisable.

 

12



--------------------------------------------------------------------------------

(c) Settlement. Subject to Section 13(a), upon exercise of a Stock Appreciation
Right, the Participant shall be entitled to receive payment in the form,
determined by the Committee, of cash or shares of Stock having a Fair Market
Value equal to such cash amount, or a combination of shares of Stock and cash
having an aggregate value equal to such amount, determined by multiplying:

(i) any increase in the Fair Market Value of one share of Stock on the exercise
date over the price fixed by the Committee on the grant date of such Stock
Appreciation Right, which may not be less than the Fair Market Value of a share
of Stock on the grant date of such Stock Appreciation Right, by

(ii) the number of shares of Stock with respect to which the Stock Appreciation
Right is exercised;

provided, however, that on the grant date, the Committee may establish, in its
sole discretion, a maximum amount per share which will be payable upon exercise
of a Stock Appreciation Right.

SECTION 9. DEFERRED SHARE UNITS

(a) Grant. Freestanding Deferred Share Units may be granted to Participants at
such time or times as shall be determined by the Committee without regard to any
election by the Participant to defer receipt of any compensation or bonus amount
payable to him. The grant date of any freestanding Deferred Share Unit under the
Plan will be the date on which such freestanding Deferred Share Unit is awarded
by the Committee or on such other future date as the Committee shall determine
in its sole discretion. In addition, on fixed dates established by the Committee
and subject to such terms and conditions as the Committee shall determine, the
Committee may permit a Participant to elect to defer receipt of all or a portion
of his annual compensation and/or annual incentive bonus (“Deferred Annual
Amount”) payable by the Company or a Subsidiary and receive in lieu thereof an
Award of elective Deferred Share Units (“Elective Deferred Share Units”) equal
to the greatest whole number which may be obtained by dividing (i) the amount of
the Deferred Annual Amount, by (ii) the Fair Market Value of one share of Stock
on the date of payment of such compensation and/or annual bonus. Each Award of
Deferred Share Units shall be evidenced by an Award Agreement that shall specify
(x) the number of shares of Stock to which the Deferred Share Units pertain,
(y) the time and form of payment of the Deferred Share Units and (z) such terms
and conditions not inconsistent with the Plan as the Committee shall determine,
including customary representations, warranties and covenants with respect to
securities law matters. Upon the grant of Deferred Share Units pursuant to the
Plan, the Company shall establish a notional account for the Participant and
will record in such account the number of Deferred Share Units awarded to the
Participant. No shares of Stock will be issued to the Participant at the time an
award of Deferred Share Units is granted. Deferred Share Units may become
payable on a Change in Control, Termination of Service or on a specified date or
dates set forth in the Award Agreement evidencing such Deferred Share Units.
Notwithstanding anything in this Plan to the contrary, Deferred Share Units
granted to a Participant who is a Canadian Taxpayer shall only be redeemable and
the value thereof payable to such Participant (or, in the event of such
Participant’s death, such Participant’s beneficiary) upon a Termination of
Service of such Participant (including due to death).

(b) Rights as a Stockholder. The Committee shall determine whether and to what
extent Dividend Equivalents will be credited to the account of, or paid
currently to, a Participant receiving an Award of Deferred Share Units. Unless
otherwise provided by the Committee at or after the grant date, (i) any cash
dividends or distributions credited to the Participant’s account shall be deemed
to have been invested in additional Deferred Share Units on the record date
established for the related dividend or distribution in an amount equal to the
greatest whole number which may be obtained by dividing (A) the value of such
dividend or distribution on the record date by (B) the Fair Market Value of one
share of Stock on such date, and such additional Deferred Share Unit shall be
subject to the same terms and conditions as are applicable in respect of the
Deferred Share Unit with respect to which such dividends or distributions were
payable, and (ii) if any such dividends or distributions are paid in shares of
Stock or other securities, such shares and other securities shall be subject to
the same vesting, performance and other restrictions as apply to the Deferred
Share Unit with respect to which they were paid. A Participant shall not have
any rights as a stockholder in respect of Deferred Share Units awarded pursuant

 

13



--------------------------------------------------------------------------------

to the Plan (including, without limitation, the right to vote on any matter
submitted to the Company’s stockholders) until such time as the shares of Stock
attributable to such Deferred Share Units have been issued to such Participant
or his beneficiary. A Participant who is a Canadian Taxpayer shall not be
considered the owner of the Common Stock underlying Deferred Share Units granted
to such Participant.

(c) Vesting. Unless the Committee provides otherwise at or after the grant date,
the portion of each Award of Deferred Share Units that consists of freestanding
Deferred Share Units, together with any Dividend Equivalents credited with
respect thereto, will be subject to a Restriction Period. Except as otherwise
determined by the Committee at the time of grant, and subject to the
Participant’s continued Service with his or her Employer on such date, the
Restriction Period with respect to Deferred Share Units that vest solely based
on the passage of time shall lapse in four approximately equal installments on
the first through fourth anniversaries of the grant date and the Restriction
Period with respect to performance-based Deferred Share Units shall lapse, to
the extent Performance Goals have been achieved, three years after the grant
date, in each case in accordance with the schedule provided in Participant’s
Award Agreement. The Restriction Period may lapse with respect to portions of
Deferred Share Units on a pro rata basis, or it may lapse at one time with
respect to all Deferred Share Units in an Award. The Restriction Period shall
also lapse, in whole or in part, upon the occurrence of any event or events,
including a Change in Control, specified in the Plan, or specified by the
Committee, in its discretion, on the grant date of the applicable Award. In its
discretion, the Committee may also establish performance-based vesting
conditions with respect to Awards of Deferred Share Units (in lieu of, or in
addition to, time-based vesting) based on one or more of the Performance Goals
listed in Section 5(c); provided that any Award of Deferred Share Units made to
any Executive Officer that is intended to qualify as “other performance based
compensation” under Section 162(m) of the Code shall be subject to the same
restrictions and limitations applicable to Awards of Performance Shares and
Performance Units under Sections 5(d) and 5(g), during a Performance Cycle
selected by the Committee. The portion of each Award of Deferred Share Units
that consists of Elective Deferred Share Units, together with any Dividend
Equivalents credited with respect thereto, shall not be subject to any
Restriction Period and shall be non-forfeitable at all times. Notwithstanding
anything in this Plan to the contrary, Deferred Share Units granted to a
Participant who is a Canadian Taxpayer shall only be redeemable and the value
thereof payable to such Participant (or in the event of death, such
Participant’s beneficiary) upon a Termination of Service of such Participant
(including due to death).

(d) Further Deferral Elections. A Participant may elect to further defer receipt
of shares of Stock issuable in respect of Deferred Share Units (or an
installment of an Award) for a specified period or until a specified event,
subject in each case to the Committee’s approval and to such terms as are
determined by the Committee, all in its sole discretion. Subject to any
exceptions adopted by the Committee, such election must generally be made at
least 12 months prior to the prior settlement date of such Deferred Share Units
(or any such installment thereof) whether pursuant to this Section 9 or
Section 13 and must defer settlement for at least five years. A further deferral
opportunity does not have to be made available to all Participants, and
different terms and conditions may apply with respect to the further deferral
opportunities made available to different Participants. This Section 9(d) shall
not apply to Deferred Share Units granted to a Participant who is a Canadian
Taxpayer.

(e) Settlement. Subject to this Section 9 and Section 13, upon the date
specified in the Award Agreement evidencing the Deferred Share Units (or, in the
case of a Participant who is a Canadian Taxpayer, in accordance with the
procedures set out in the Award Agreement evidencing the Deferred Share Units)
for each such Deferred Share Unit the Participant shall receive, in the
Committee’s discretion, (i) a cash payment equal to the Fair Market Value of one
share of Stock as of such payment date, (ii) one share of Stock or (iii) any
combination of cash and shares of Stock. In no event shall any payment or
settlement of Deferred Share Units granted to a Participant who is a Canadian
Taxpayer take place later than December 31 of the first calendar year commencing
after the year in which the Termination of Service of such Participant takes
place.

 

14



--------------------------------------------------------------------------------

SECTION 10. OTHER STOCK-BASED AWARDS

(a) Generally. The Committee may grant other stock-based Awards, including, but
not limited to, the outright grant of Stock in satisfaction of obligations of
the Company or any Affiliate thereof under another compensatory plan, program or
arrangement, modified Awards intended to comply with or structured in accordance
with the provisions of applicable non-U.S. law or practice, or the sale of
Stock, in such amounts and subject to such terms and conditions as the Committee
shall determine, including, but not limited to, the satisfaction of Performance
Goals. Each other-stock based Award shall be evidenced by an Award Agreement
that shall specify the terms and conditions applicable thereto. Any other
stock-based Award may entail the transfer of actual shares of Stock or the
payment of the value of such Award in cash based upon the value of a specified
number of shares of Stock, or any combination of the foregoing, as determined by
the Committee. The terms of any other stock-based Award need not be uniform in
application to all (or any class of) Participants, and each other stock-based
award granted to any Participant (whether or not at the same time) may have
different terms.

(b) Termination of Service. In addition to any other terms and conditions that
may be specified by the Committee, each other stock-based award shall specify
the impact of a Termination of Service upon the rights of a Participant in
respect of such Award. At the discretion of the Committee, such conditions may
be the same as apply with respect to Restricted Stock or Restricted Stock Units,
or may contain terms that are more or less favorable to the Participant.

SECTION 11. DIVIDEND EQUIVALENTS

(a) Generally. Dividend Equivalents may be granted to Participants at such time
or times as shall be determined by the Committee. Dividend Equivalents may be
granted in tandem with other Awards, in addition to other Awards, or
freestanding and unrelated to other Awards. The grant date of any Dividend
Equivalents under the Plan will be the date on which the Dividend Equivalent is
awarded by the Committee, or such other date as the Committee shall determine in
its sole discretion. Dividend Equivalents shall be evidenced in writing, whether
as part of the Award Agreement governing the terms of the Award, if any, to
which such Dividend Equivalent relates, or pursuant to a separate Award
Agreement with respect to freestanding Dividend Equivalents, in each case,
containing such provisions not inconsistent with the Plan as the Committee shall
determine, including customary representations, warranties and covenants with
respect to securities law matters.

SECTION 12. TERMINATION OF EMPLOYMENT OR SERVICE.

(a) Termination Due to Death. Unless otherwise determined by the Committee at or
after the time the Award is granted and set forth in the Award Agreement
covering such Award, if a Participant’s employment or service terminates due to
the Participant’s death:

(i) With respect to Performance Awards, the Participant’s Designated Beneficiary
shall be entitled to a distribution of, and such Performance Awards shall be
deemed immediately vested to the extent of, the same number or value of
Performance Awards (without pro-ration) that would have been payable for the
Performance Cycle had his or her Service continued until the end of the
applicable Performance Cycle as if target performance levels had been achieved.
Any Stock issuable in respect of such Performance Awards or value of Performance
Awards payable in cash that become payable in accordance with the preceding
sentence shall be paid on the earlier of (x) the date the Performance Award
would have been paid had the Participant remained in Service through the
original payment date and (y) January 31 of the year following the Participant’s
death.

(ii) All Service Awards shall immediately vest.

 

15



--------------------------------------------------------------------------------

(iii) All Service Awards (other than Options and SARs) shall be paid on the
earlier of (x) the date the Award would have been paid had the Participant
remained in Service through the original payment date and (y) January 31 of the
year following the Participant’s death.

(iv) All Options and SARs shall remain outstanding until the first anniversary
of the date of death or the Award’s normal expiration date, whichever is
earlier, after which any unexercised Options and SARs shall immediately
terminate.

(b) Termination Due to Disability. Unless otherwise determined by the Committee
at or after the time the Award is granted and set forth in the Award Agreement
covering such Award, if a Participant’s employment or service terminates due to
the Participant’s Disability:

(i) With respect to Performance Awards, the Participant shall be entitled to a
distribution of, and such Performance Awards shall be deemed vested to the
extent of, the same number or value of Performance Awards (without pro-ration)
that would have been payable for the Performance Cycle had his or her Service
continued until the end of the applicable Performance Cycle, subject to
satisfaction of the applicable Performance Goals. Any Stock issuable in respect
of Performance Awards or value of Performance Awards payable in cash that become
payable in accordance with the preceding sentence shall be paid at the same time
as the Awards are paid to other Participants (or at such earlier time as the
Committee may permit).

(ii) All Service Awards shall immediately vest.

(iii) All Service Awards (other than Options and SARs) shall be paid on the
earlier of (x) the date the Award would have been paid had the Participant
remained in Service through the original payment date and (y) January 31 of the
year following the Participant’s date of termination due to Disability.

(iv) All Options and SARs shall remain outstanding until the first anniversary
of the date of termination or the Award’s normal expiration date, whichever is
earlier, after which any unexercised Options and SARs shall immediately
terminate.

(c) Retirement. Unless otherwise determined by the Committee at or after the
grant date and set forth in the Award Agreement covering such Award, if a
Participant’s Service terminates due to the Participant’s Retirement,

(i) With respect to Performance Awards, the Participant shall be entitled to a
distribution of, and such Performance Awards shall be deemed vested to the
extent of, the number or value of Performance Awards that would have been
payable for the Performance Cycle had his or her Service continued until the end
of the applicable Performance Cycle, subject to satisfaction of the applicable
Performance Goals, multiplied by a fraction, the numerator of which is the
number of days elapsed from the commencement of the Performance Cycle through
the date of his or her Retirement and the denominator of which is the number of
days in the Performance Cycle, and the remainder of each such Performance Award
shall be forfeited and canceled as of the date of such Retirement. Any Stock
issuable in respect of Performance Awards or value of Performance Awards payable
in cash that become payable in accordance with the preceding sentence shall be
paid at the same time as the Performance Awards are paid to other Participants
(or at such earlier time as the Committee may permit).

(ii) With respect to Service Awards, such Service Awards shall be deemed vested
to the extent of, or the Restricted Period shall lapse with respect to, as
applicable, the number of shares of Stock subject to such Service Award
multiplied by a fraction, the numerator of which is the number of days elapsed
from the date of grant of the Service Award through the date of his or her
Retirement and the denominator of which is the number of days from the grant
date of the Service Award to the date such Service Award would have vested had
the Participant’s Service continued through the original service period, and the
remainder of each such Award shall be forfeited and canceled as of the date of
such Retirement.

(iii) Vested Service Awards (other than Options and SARs) shall be paid on the
earlier of (x) the date the Service Award would have been paid (or the
Restricted Period would have lapsed) had the Participant remained in Service
through the original payment date and (y) January 31 of the year following the
Participant’s Termination of Service.

 

16



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Plan, if the Award is
a Specified Award and the Participant is a Specified Employee, and a Vested
Award would otherwise be paid to the Participant pursuant to and on the date
specified in clause (iii)(y) above, any such payment required to be made to such
Participant under this Plan upon or following the Participant’s Termination of
Service shall be delayed until six months after the Participant’s Termination of
Service (or, if earlier, upon the Participant’s death) to the extent necessary
to comply with, and avoid imposition on the Participant of any tax penalty
imposed under, Section 409A of the Code. Should payments be delayed in
accordance with the preceding sentence, the accumulated payment that would have
been made but for the period of the delay shall be paid in a single lump sum as
soon as administratively practicable following the six month anniversary of the
Participant’s Termination of Service, and not later than 90 days after such six
month anniversary.

(iv) All vested Options and SARs shall remain outstanding until the fifth
anniversary of the date of termination or the Award’s normal expiration date,
whichever is earlier, after which any unexercised Options and SARs shall
immediately terminate.

(v) The Committee may condition the vesting, distribution, exercise or
continuation of such Awards following Retirement on the Participant’s refraining
from engaging in conduct that is detrimental to the Company (such as competing
with the Company or soliciting employees or customers of the Company) following
Retirement.

(d) Termination for Cause. Unless otherwise determined by the Committee at or
after the grant date and set forth in the Award Agreement covering such Award,
if a Participant’s employment or service terminates for Cause, all Options and
SARs, whether vested or unvested, and all other Awards that are unvested,
unexercisable or with respect to which the Restricted Period has not lapsed
shall be immediately forfeited and canceled, effective as of the date of the
Participant’s Termination of Service.

(e) Involuntary Termination for any Other Reason. Unless otherwise determined by
the Committee at or after the time the Award is granted and set forth in the
Award Agreement covering such Award, if a Participant’s employment or service is
terminated by the Company for any reason other than death, Disability,
Retirement or Cause,

(i) all Performance Awards for which the Performance Cycle has been completed
and which are earned but unpaid as of the date of Termination of Service shall
be paid at the same times as the Performance Award is paid to other
Participants, and all other Awards that are unvested, unexercisable or with
respect to which the Restricted Period has not lapsed shall be immediately
forfeited and canceled as of the date of Termination of Service.

(ii) All vested Options and SARs shall remain outstanding until the 90th day
after of the date of Termination of Service or the Award’s normal expiration
date, whichever is earlier, after which any unexercised Options and SARs shall
immediately terminate.

(f) Voluntary Termination by the Participant. Unless otherwise determined by the
Committee at or after the time the Award is granted and set forth in the Award
Agreement covering such Performance Shares or Performance Units, if a
Participant terminates his or her Service with the Company (other than by reason
of death, Disability or Retirement), all Options and SARs, whether vested or
unvested, and all other Awards that are unvested, unexercisable or with respect
to which the Restricted Period has not lapsed shall be immediately forfeited and
canceled, effective as of the date of the Participant’s Termination of Service.

(g) Termination in Connection with a Change in Control. Notwithstanding anything
to the contrary in this Section 12, Section 13 shall determine the treatment of
Awards upon a Change in Control.

 

17



--------------------------------------------------------------------------------

SECTION 13. CHANGE IN CONTROL

(a) Change in Control. Unless otherwise determined by the Committee, as
otherwise provided in an Award Agreement, or as provided in Section 13(b) or
13(d), in the event of a Change in Control,

(i) no cancellation, termination, acceleration of exercisability or vesting,
lapse of any Restriction Period or settlement or other payment shall occur with
respect to any such outstanding Awards, provided that such outstanding Awards
shall be honored or assumed, or new rights substituted therefor (such honored,
assumed or substituted Award, an “Alternative Award”) by the New Employer,
provided that any Alternative Award must:

(A) be based on shares of Stock that are traded on an established U.S.
securities market;

(B) provide the Participant (or each Participant in a class of Participants)
with rights and entitlements substantially equivalent to or better than the
rights, terms and conditions applicable under such Award, including, but not
limited to, an identical or better exercise or vesting schedule and identical or
better timing and methods of payment;

(C) have substantially equivalent economic value to such Award (determined at
the time of the Change in Control); and

(D) have terms and conditions which provide that in the event that the
Participant suffers a Termination for Business Reasons within 24 months after
the occurrence of a Change in Control:

(I) all outstanding Service Awards held by a terminated Participant shall become
vested and exercisable and the Restriction Period on all such outstanding
Service Awards shall lapse; and

(II) each outstanding Performance Award held by a terminated Participant with a
Performance Cycle in progress at the time of both the Change in Control and the
Termination for Business Reasons, shall be deemed to be earned and become vested
and/or paid out in an amount equal to the product of (x) such Participant’s
target award opportunity with respect to such Award for the Performance Cycle in
question and (y) the greater of the percentage of Performance Goals (which
Performance Goals shall be pro-rated, if necessary or appropriate, to reflect
the portion of the Performance Cycle that has been completed) achieved as of the
date of the Change in Control and as of the last day of the fiscal quarter ended
on or immediately prior to the date of Termination of Service. The portion of
any Performance Award that does not vest in accordance with the preceding
sentence shall immediately be forfeited and canceled without any payment
therefor.

(III) Payments. To the extent permitted under Section 15(l), all amounts payable
hereunder shall be payable in full, as soon as reasonably practicable, but in no
event later than 10 business days, following termination.

(ii) with respect to Awards other than Specified Awards, if no Alternative
Awards are available, then immediately prior to the consummation of the
transaction constituting the Change in Control, (A) all unvested Service Awards
shall vest and the Restriction Period on all such outstanding Service Awards
shall lapse; (B) each outstanding Performance Award with a Performance Cycle in
progress at the time of the Change in Control shall be deemed to be earned and
become vested and/or paid out in an amount equal to the product of (x) such
Participant’s target award opportunity with respect to such Award for the
Performance Cycle in question and (y) the percentage of Performance Goals
achieved as of the date of the Change in Control (which Performance Goals shall
be pro-rated, if necessary or appropriate, to reflect the portion of the
Performance Cycle that has been completed), and all other Performance Awards
shall lapse and be canceled and forfeited upon consummation of the Change in
Control; and (C) shares of Stock underlying all Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units, Deferred Share Units and
other stock-based Awards that are vested or for which the Restricted Period has
lapsed (as provided in this Section 13(a) or otherwise) shall be issued or
released to the Participant holding such Award.

 

18



--------------------------------------------------------------------------------

(iii) with respect to Specified Awards, in the event of a Change in Control that
is not a Specified Change in Control, if no Alternative Awards are available, or
Alternative Awards may not be issued in a manner that complies with Section 409A
of the Code or without the imposition of any additional taxes or interest under
Section 409A of the Code, the Committee, as constituted immediately prior to the
Change in Control, may determine that Awards may be settled through a cash
payment equal to the Change in Control Price multiplied by the number of vested
Awards (reduced by any required exercise price) plus interest from the later of
the vesting date and the Change in Control through the date of payment at a rate
determined by the Committee as constituted immediately prior to the Change in
Control to the extent to that such settlement shall not subject the Participant
holding such Award to any additional taxes or interest under Section 409A of the
Code or in such other manner that shall comply with Section 409A of the Code.

(b) Specified Change in Control. Unless otherwise determined by the Committee at
or prior to the time of grant or as otherwise provided in an Award Agreement
entered into after November 3, 2008, notwithstanding anything in this Plan with
respect to any Specified Awards, in the event of a Specified Change in Control
then all of the Specified Awards shall be subject to the treatment provided in
Section 13(a)(ii) as if they were Awards other than Specified Awards (it being
understood for this purpose that Alternative Awards shall be deemed unavailable
for such Specified Awards). Unless otherwise determined by the Committee at or
prior to the time of grant or as otherwise provided in an Award Agreement
entered into after November 3, 2008, in each case in compliance with
Section 409A of the Code, no other Change in Control shall trigger any payment,
issuance, release or settlement of a Specified Award.

(c) Termination for Business Reasons Prior to a Change in Control. Unless
otherwise determined by the Committee at or after the time of grant, any
Participant whose employment or service is terminated due to a Termination for
Business Reasons within 3 months prior to the occurrence of a Change in Control
shall be treated, solely for the purposes of this Plan (including, without
limitation, this Section 13) as continuing in the Company’s employment or
service until the occurrence of such Change in Control, and to have been
terminated immediately thereafter.

(d) Committee Discretion. Notwithstanding anything in this Section 13 to the
contrary, except as otherwise provided in an Award Agreement, if the Committee
as constituted immediately prior to the Change in Control determines in its sole
discretion, then all Awards shall be canceled in exchange for a cash payment
equal to (x)(A) in the case of Option and SAR Awards that are vested (as
provided in Section 13(a) or otherwise), the excess, if any, of the Change in
Control Price over the exercise price for such Option or SAR and (B) in the case
of all other Awards that are vested or for which the Restricted Period has
lapsed (as provided in Section 13(a) or otherwise), the Change in Control Price,
multiplied by (y) the aggregate number of shares of Common Stock covered by such
Award, provided, however, that no Specified Award shall be cancelled in exchange
for a cash payment unless the Change in Control is a Specified Change in Control
or such payment may be made without the imposition of any additional taxes or
interest under Section 409A of the Code. The Committee may, in its sole
discretion, accelerate the exercisability or vesting or lapse of any Restriction
Period with respect to all or any portion of any outstanding Award immediately
prior to the consummation of the transaction constituting the Change in Control,
provided, however, that no such acceleration or vesting or lapse may be
exercised with respect to any Specified Award to the extent that such exercise
would result in the imposition of any additional tax, interest or penalty under
Section 409A of the Code.

SECTION 14. EFFECTIVE DATE, AMENDMENT, MODIFICATION,

AND TERMINATION OF THE PLAN

The Plan shall be effective on the Effective Date, and shall continue in effect,
unless sooner terminated pursuant to this Section 14, until the tenth
anniversary of the Effective Date. The Board of Directors or the Committee may
at any time in its sole discretion, for any reason whatsoever, terminate or
suspend the Plan, and from time to time, subject to obtaining any regulatory
approval, including that of the New York Stock Exchange

 

19



--------------------------------------------------------------------------------

and the Toronto Stock Exchange, if applicable, may amend or modify the Plan;
provided that without the approval by a majority of the votes cast at a duly
constituted meeting of shareholders of the Company, no amendment or modification
to the Plan may (i) materially increase the benefits accruing to Participants
under the Plan, (ii) except as otherwise expressly provided in Section 4(d),
increase the number of shares of Stock subject to the Plan or the individual
Award limitations specified in Section 4(c), (iii) modify the class of persons
eligible for participation in the Plan (iv) allow Options to be issued with an
exercise price below Fair Market Value on the date of grant (v) extend the term
of any Award granted under the Plan beyond its original expiry date or
(vi) materially modify the Plan in any other way that would require shareholder
approval under any regulatory requirement that the Committee determines to be
applicable, including, without limitation, the rules of the New York Stock
Exchange and the Toronto Stock Exchange. Notwithstanding any provisions of the
Plan to the contrary, neither the Board of Directors nor the Committee may,
without the consent of the affected Participant, amend, modify or terminate the
Plan in any manner that would adversely affect any Award theretofore granted
under the Plan or result in the imposition of an additional tax, interest or
penalty under Section 409A of the Code.

SECTION 15. GENERAL PROVISIONS

(a) Withholding. The Employer shall have the right to deduct from all amounts
paid to a Participant in cash (whether under this Plan or otherwise) any amount
of taxes required by law to be withheld in respect of Awards under this Plan as
may be necessary in the opinion of the Employer to satisfy tax withholding
required under the laws of any country, state, province, city or other
jurisdiction, including but not limited to income taxes, capital gains taxes,
transfer taxes, and social security contributions that are required by law to be
withheld. In the case of payments of Awards in the form of Stock, at the
Committee’s discretion, the Participant shall be required to either pay to the
Employer the amount of any taxes required to be withheld with respect to such
Stock or, in lieu thereof, the Employer shall have the right to retain (or the
Participant may be offered the opportunity to elect to tender) the number of
shares of Stock whose Fair Market Value equals such amount required to be
withheld.

(b) Nontransferability of Awards. Except as provided herein or in an Award
Agreement, no Award may be sold, assigned, transferred, pledged or otherwise
encumbered except by will or the laws of descent and distribution; provided that
the Committee may permit (on such terms and conditions as it shall establish) a
Participant to transfer an Award for no consideration to the Participant’s
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Participant’s household (other than a
tenant or employee), a trust in which these persons have more than fifty percent
of the beneficial interest and any other entity in which these persons (or the
Participant) own more than fifty percent of the voting interests (“Permitted
Transferees”). No amendment to the Plan or to any Award shall permit transfers
other than in accordance with the preceding sentence. Any attempt by a
Participant to sell, assign, transfer, pledge or encumber an Award without
complying with the provisions of the Plan shall be void and of no effect. Except
to the extent required by law, no right or interest of any Participant shall be
subject to any lien, obligation or liability of the Participant. All rights with
respect to Awards granted to a Participant under the Plan shall be exercisable
during the Participant’s lifetime only by such Participant or, if applicable,
his or her Permitted Transferee(s). The rights of a Permitted Transferee shall
be limited to the rights conveyed to such Permitted Transferee, who shall be
subject to and bound by the terms of the agreement or agreements between the
Participant and the Company.

(c) No Limitation on Compensation. Nothing in the Plan shall be construed to
limit the right of the Company to establish other plans or to pay compensation
to its Employees, in cash or property, in a manner which is not expressly
authorized under the Plan.

(d) No Right to Employment. No person shall have any claim or right to be
granted an Award, and the grant of an Award shall not be construed as giving a
Participant the right to be retained in the employ of the Employer. The grant of
an Award hereunder, and any future grant of Awards under the Plan is entirely
voluntary, and at the

 

20



--------------------------------------------------------------------------------

complete discretion of the Company. Neither the grant of an Award nor any future
grant of Awards by the Company shall be deemed to create any obligation to grant
any further Awards, whether or not such a reservation is explicitly stated at
the time of such a grant. The Plan shall not be deemed to constitute, and shall
not be construed by the Participant to constitute, part of the terms and
conditions of employment and participation in the Plan shall not be deemed to
constitute, and shall not be deemed by the Participant to constitute, an
employment or labor relationship of any kind with the Company. The Employer
expressly reserves the right at any time to dismiss a Participant free from any
liability, or any claim under the Plan, except as provided herein and in any
agreement entered into with respect to an Award. The Company expressly reserves
the right to require, as a condition of participation in the Plan, that Award
recipients agree and acknowledge the above in writing. Further, the Company
expressly reserves the right to require Award recipients, as a condition of
participation, to consent in writing to the collection, transfer from the
Employer to the Company and third parties, storage and use of personal data for
purposes of administering the Plan.

(e) No Rights as Shareholder. Subject to the provisions of the applicable Award
contained in the Plan and in the Award Agreement, no Participant, Permitted
Transferee or Designated Beneficiary shall have any rights as a shareholder with
respect to any shares of Stock to be distributed under the Plan until he or she
has become the holder thereof.

(f) Forfeiture for Financial Reporting Misconduct. If the Company is required to
prepare an accounting restatement due to material noncompliance by the Company
with any financial reporting requirement under the securities laws, and if a
Participant knowingly or grossly negligently engaged in the misconduct or
knowingly or grossly negligently failed to prevent the misconduct as determined
by the Committee, or if the Participant is one of the individuals subject to
automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002, then
the Participant shall forfeit and disgorge to the Company (i) any Awards granted
or vested and all gains earned or accrued due to the exercise of Options or SARS
or sale of any Stock during the 12-month period following the filing of the
financial document embodying such financial reporting requirement and (ii) any
other Awards that vested based on the materially non- complying financial
reporting.

(g) Construction of the Plan. The validity, construction, interpretation,
administration and effect of the Plan and of its rules and regulations, and
rights relating to the Plan, shall be determined solely in accordance with the
laws of the State of Delaware (without reference to the principles of conflicts
of law).

(h) Compliance with Legal and Exchange Requirements. The Plan, the granting and
exercising of Awards thereunder, and any obligations of the Company under the
Plan, shall be subject to all applicable federal, state, and foreign country
laws, rules, and regulations, and to such approvals by any regulatory or
governmental agency as may be required, and to any rules or regulations of any
exchange on which the Stock is listed. The Company, in its discretion, may
postpone the granting and exercising of Awards, the issuance or delivery of
Stock under any Award or any other action permitted under the Plan to permit the
Company, with reasonable diligence, to complete such stock exchange listing or
registration or qualification of such Stock or other required action under any
federal, state or foreign country law, rule, or regulation and may require any
Participant to make such representations and furnish such information as it may
consider appropriate in connection with the issuance or delivery of Stock in
compliance with applicable laws, rules, and regulations. The Company shall not
be obligated by virtue of any provision of the Plan to recognize the exercise of
any Award or to otherwise sell or issue Stock in violation of any such laws,
rules, or regulations, and any postponement of the exercise or settlement of any
Award under this provision shall not extend the term of such Awards. Neither the
Company nor its directors or officers shall have any obligation or liability to
a Participant with respect to any Award (or Stock issuable thereunder) that
shall lapse because of such postponement.

(i) Deferrals. Subject to the requirements of Section 409A of the Code, the
Committee may postpone the exercising of Awards, the issuance or delivery of
Stock under, or the payment of cash in respect of, any Award or any action
permitted under the Plan, upon such terms and conditions as the Committee may
establish from time to time. Subject to the requirements of Section 409A of the
Code, a Participant may electively defer receipt of the

 

21



--------------------------------------------------------------------------------

shares of Stock or cash otherwise payable in respect of any Award (including,
without limitation, any shares of Stock issuable upon the exercise of an Option
other than an Incentive Stock Option) upon such terms and conditions as the
Committee may establish from time to time.

(j) Indemnification. Each person who is or shall have been a member of the
Committee and each delegate of such Committee shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be made a party or in which he or she may be involved in by reason of any action
taken or failure to act under the Plan and against and from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such action, suit, or
proceeding against him or her, provided that the Company is given an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it personally. The foregoing right of
indemnification shall not be exclusive and shall be independent of any other
rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or By-laws, by contract, as a matter of law,
or otherwise.

(k) Amendment of Award. In the event that the Committee shall determine that
such action would, taking into account such factors as it deems relevant, be
beneficial to the Company, the Committee may affirmatively act to amend, modify
or terminate any outstanding Award at any time prior to payment or exercise in
any manner not inconsistent with the terms of the Plan, including without
limitation, change the date or dates as of which (A) an Option or SAR becomes
exercisable, (B) a Performance Share or Performance Unit is deemed earned, or
(C) Restricted Stock, Restricted Stock Units, Deferred Share Units and other
Stock-based Awards becomes nonforfeitable, except that no outstanding Option may
be amended or otherwise modified or exchanged (other than in connection with a
transaction described in Section 4(d)) in a manner that would have the effect of
reducing its original exercise price or otherwise constitute repricing. Any such
action by the Committee shall be subject to the Participant’s consent if the
Committee determines that such action would adversely affect the Participant’s
rights under such Award, whether in whole or in part. The Committee may, in its
sole discretion, accelerate the exercisability or vesting or lapse of any
Restriction Period with respect to all or any portion of any outstanding Award
at any time. Notwithstanding any provisions of the Plan to the contrary, the
Committee may not, without the consent of the affected Participant, amend,
modify or terminate an outstanding Award or exercise any discretion in any
manner that would result in the imposition of an additional tax, interest or
penalty under Section 409A of the Code.

(l) 409A Compliance. The Plan is intended to be administered in a manner
consistent with the requirements, where applicable, of Section 409A of the Code.
Where reasonably possible and practicable, the Plan shall be administered in a
manner to avoid the imposition on Participants of immediate tax recognition and
additional taxes pursuant to such Section 409A. Notwithstanding the foregoing,
neither the Company nor the Committee, nor any of the Company’s directors,
officers or employees shall have any liability to any person in the event such
Section 409A applies to any such Award in a manner that results in adverse tax
consequences for the Participant or any of his beneficiaries or transferees.
Notwithstanding any provision of this Plan or any Award Agreement to the
contrary, the Board of the Directors or the Committee may unilaterally amend,
modify or terminate the Plan or any outstanding Award, including but not limited
to changing the form of Award, if the Board or Committee determines, in its sole
discretion, that such amendment, modification or termination is necessary or
advisable to comply with applicable U.S. law as a result of changes in law or
regulation or to avoid the imposition of an additional tax, interest or penalty
under Section 409A of the Code.

(m) No Impact on Benefits. Except as may otherwise be specifically stated under
any employee benefit plan, policy or program, no amount payable in respect of
any Award shall be treated as compensation for purposes of calculating a
Participant’s right under any such plan, policy or program.

(n) No Constraint on Corporate Action. Nothing in this Plan shall be construed
(a) to limit, impair or otherwise affect the Company’s right or power to make
adjustments, reclassifications, reorganizations or changes

 

22



--------------------------------------------------------------------------------

of its capital or business structure, or to merge or consolidate, or dissolve,
liquidate, sell, or transfer all or any part of its business or assets or (b) to
limit the right or power of the Company, or any Subsidiary, to take any action
which such entity deems to be necessary or appropriate.

(o) Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of this Plan, and
shall not be employed in the construction of this Plan.

As amended, November 3, 2008

 

23